DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/30/2020 and 08/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 17 objected to because of the following informalities: “The configurable and compliant circuit protection system of claim, 1, wherein.” Should be “The configurable and compliant circuit protection system of claim 1, wherein.” Appropriate correction is required.
	Claim 18 objected to because of the following informalities: “The configurable and compliant circuit protection system of claim, 1, wherein.” Should be “The configurable and compliant circuit protection system of claim 1, wherein.” Appropriate correction is required.
	Claim 19 objected to because of the following informalities: “The configurable and compliant circuit protection system of claim, 1, wherein.” Should be “The configurable and compliant circuit protection system of claim 1, wherein.” Appropriate correction is required.
20 objected to because of the following informalities: “The configurable and compliant circuit protection system of claim, 1, wherein.” Should be “The configurable and compliant circuit protection system of claim 1, wherein.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. (US 2017/0265316) in view of Hein (US 2009/0080130).
	Regarding claim 1, Grunow teaches a configurable and compliant circuit protection system (see figures 1 and 2) for an explosive environment, the system 
However, Grunow does not explicitly teach a controller configured to: receive a selected one of a plurality of different settings for operation of the at least one solid state switching element to protect a connected electrical load; and determine whether the received setting exceeds a wiring limit for the explosive environment.
Hein teaches processor 38 closes switch 34 based on, for example, user input requesting functionality provided by load 26. Processor 38 determines the amount of current 24 by monitoring or otherwise reading input 40 from current sensor 42. The amount of current 24 is compared with a threshold current level based on input from one or more ambient sensors 44, 48, a length of time since switch 34 was closed, and on one or more operating parameters such as load characteristics 30, capabilities of wiring 28, and the like. Processor 38 opens switch 34 if the amount of current 24 is greater than the threshold current level; and a threshold level, shown in FIG. 3 as plot 88, which is based on the characteristics of the load and wiring. Moreover, threshold 88 is modified based on ambient conditions. In the example illustrated, threshold 88 is shifted upwards with decreasing ambient temperature and is shifted downwards with increasing ambient temperatures so as to lie between wiring limits 84, 86 and maximum expected load current draws 80, 82, respectively. When, for a given length of time since current has been applied, threshold 88 is exceeded, load current is interrupted, (see figures 1-4 and par. [0018-0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hein into the 
Regarding claim 2, further Hein discloses the configurable and compliant circuit protection system, wherein the controller is further configured to determine the wiring limit, (see figure 2 and par. [0020] and [0022]).
Regarding claim 3, further Hein discloses the configurable and compliant circuit protection system, wherein the controller (38) is further configured to compare the accepted wiring limit and the determined wiring limit, (see par. [0012], [0020] and [0027-0028]).
Regarding claim 4, further Hein discloses the configurable and compliant circuit protection system, wherein the controller is further configured to determine a wire gauge for a connection made to the line-side terminal and a load-side terminal, (see figures 1-2; and par. [0020] and [0022]; processor 38 determines the amount of current 24 by monitoring or otherwise reading input 40 from current sensor 42. The amount of current 24 is compared with a threshold current level based on input from one or more ambient sensors 44, 48, a length of time since switch 34 was closed, and on one or more operating parameters such as load characteristics 30, capabilities of wiring 28; and the current carrying capability of wiring is dependent upon a variety of factors, including the wire gauge).
Regarding claim 5, further Hein discloses the configurable and compliant circuit protection system, wherein the controller is configured to determine the wire gauge according to a position of a fastener that completes a connection to the line-side or load-side terminal, (see figures 1-2; and par. [0020] and [0022]).
Regarding claim 6, further Hein discloses the configurable and compliant circuit protection system, wherein the controller (38) is further configured to accept a temperature input, and based on the temperature input the controller is configured to determine whether a wiring limit has been exceeded, (see figure 1: temperature sensor 44; and par. [0019-0020] and [0024]).
Regarding claim 9, further Hein discloses the configurable and compliant circuit protection system, wherein the controller (38) is further configured to identify an error in the wiring connected to the line-side or load-side terminal, and generate notification or alert of the identified error, (see par. [0018-0020] and [0024]).
Regarding claim 10, further Hein discloses the configurable and compliant circuit protection system, wherein the controller (38) is further configured to: accept the received setting only when the wiring limit is not exceeded; and control the at least one solid state switching element according to the accepted setting, (see par. [0018-0020] and [0024]).
Regarding claim 11, further Hein discloses the configurable and compliant circuit protection system, wherein the controller (38) is further configured to: reject the received setting when the wiring limit is exceeded; and prompt a selection of an alternative one of the plurality of settings, (see par. [0018-0020] and [0024]).
Regarding claim 12, further Hein discloses the configurable and compliant circuit protection system, wherein the controller is further configured to: enable a fail-safe mode when the received setting exceeds the wiring limit (see par. [0012], [0020]).
Regarding claim 16, furthermore Grunow discloses the configurable and compliant circuit protection system, wherein the at least one switch device further 
Regarding claim 17, furthermore Grunow discloses the configurable and compliant circuit protection system, wherein the at least one solid state switching element is encapsulated, (see figure 2, a solid state switch 234 is enclosed in housing 205).
Regarding claim 18, furthermore Grunow discloses the configurable and compliant circuit protection system, wherein the at least one switching device is configured as a solid state circuit breaker, (see figure 2, the system includes a solid state switch 234).
Regarding claim 19, furthermore Grunow discloses the configurable and compliant circuit protection system, wherein the at least one switching device is configured as a hybrid circuit breaker, (see figures 1-2, the system includes a solid state switch 234 and mechanical switch 130).
Regarding claim 20, furthermore Grunow discloses the configurable and compliant circuit protection system, wherein the housing is chemically resistant to elements in the hazardous location, (see par. [0015]).
7.	Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. (US 2017/0265316) in view of Hein (US 2009/0080130) and further in view of Lazarovich et al. (US 2004/0156154).
Regarding claim 8, the combination of Grunow and Hein teach the configurable and compliant circuit protection system, but Grunow and Hein do not explicitly teach wherein the controller is further configured to communicate the accepted setting to at least one other switch device in a network of switch devices.
Lazarovich teaches each SSPC unit 300-1 to 300-n is a solid state switching device connected to the power bus 100 to selectively provide rated electrical power to one of loads 140-1 to 140-n (e.g., pumps, lights, etc.) based on instructions received from the SSPC controller 120, (see figure 1 and par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lazarovich into the configurable and compliant circuit protection system of Grunow and Hein in order to selectively provide electrical power to an associated load.
Regarding claim 13, the combination of Grunow and Hein teach the configurable and compliant circuit protection system, but Grunow and Hein do not explicitly teach wherein the controller is configured to detect a unique current signature of at least one connected load.
Lazarovich teaches an SSPC distribution system has the advantage of having in its internal control circuitry the information about the load connected at its output--load signature ( load current at steady state, start up, shut down, switching events, etc.). This data (load signature) can be either pre-stored in memory or determined when installed in the vehicle by a process of "learning." Such learning may be achieved through successive testing and storage of results in memory. Such testing may be performed to determine the steady state load current waveform, start up and shut down, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lazarovich into the configurable and compliant circuit protection system of Grunow and Hein in order to selectively provide electrical power to an associated load.
Regarding claim 14, futher Lazarovich discloses the configurable and compliant circuit protection system, wherein the controller is further configured to: monitor a change in the unique current signature over time; and generate a notice or alert based on the monitored change in the unique current signature, (see par. [0005-0007] and [0015]).
Regarding claim 15, further Lazarovich discloses the configurable and compliant circuit protection system, wherein the controller is further configured to automatically select one of the plurality of different settings based on the detected unique current signature, (see par. [0005] and [0015-0017]).

Allowable Subject Matter
8.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUAN LY/Examiner, Art Unit 2836   
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836